DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Levitsky US-PG-PUB No. 2007/0110269 in view of Rodgers US-PG-PUB No. 2015/0010194.

Regarding claim 1, Levitsky teaches 
An audio speaker (Figs. 1-4 and 6a-b show an audio speaker) comprising: 
an outer housing (Figs. 1-4 show an speaker cabinet 10) having a front opening leading into an internal space as shown in Fig. 3; 

a curvilinear ribbon tweeter array (Figs. 1-3 show a curved ribbon tweeter array 22a-i) extending over the array of speaker components (e.g. woofers 32a-f) as shown in Fig. 3. Levitsky further teaches in Fig. 6a of a curved cover extending over the tweeters 22a-i.
Levitsky does not explicitly teaches that the cover in Fig. 6a is a curvilinear laminar flow grill system.
	Rodgers teaches in Figs. 1 and 2 of curved speaker grille 12 perforations that allow audible sound to have a laminar flow which exhibits less acoustic distortion since the grille 12 has a suitable number of perforations as shown in Fig. 1, thus allowing sound to pass without interfering (Para. [0021], Lines 1-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by Levitsky, with the grill, as taught by Rodgers. The motivation is to use the grill to protect the audio speaker without interfering with the reproduction of sound.

Regarding claim 3, the combination of Levitsky and Rodgers teach all the features with respect to claim 1 as outlined above. Rodgers teaches that the laminar flow grill system comprises a multi-layer, sandwich grill system (Para. [0021], Lines 1-3).

5.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Levitsky US-PG-PUB No. 2007/0110269 in view of Rodgers US-PG-PUB No. 2015/0010194 and further in view of Button et al. (hereinafter Button) US-PG-PUB No. 2017/0353786.

Regarding claim 2, the combination of Levitsky and Rodgers teach all the features with respect to claim 1 as outlined above.
The combination of Levitsky and Rodgers do not explicitly teach that the front opening has a narrowing configuration which tapers smoothly down from top to bottom, such that it is widest at the top and narrowest at the bottom.
	Button teaches in Fig. 2 of a front opening located in a baffle 101 has a narrowing configuration which tapers smoothly down from top to bottom, such that it is widest at the top and narrowest at the bottom since the width of the entire baffle 101 is smaller at the bottom and progressively grows wider up the baffle 101 as shown in Figs. 1 and 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by the combination of Levitsky and Rodgers, with the front opening widest at the top and narrowest at the bottom, as taught by Button. The motivation is to use the different widths to provide a desired sound profile that varies in the horizontal planes up and down the front opening.

Regarding claim 6, the combination of Levitsky, Rodgers and Button teach all the features with respect to claim 2 as outlined above. The combination of Levitsky, Rodgers and Button teaches that the laminar flow grill system has the same narrowing configuration as the front opening since Fig. 2 of Rodgers discloses that the speaker grille 12 has the same configuration as the front opening and based on the combination of Button, the front opening has a narrowing configuration as outlined above in claim 2.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levitsky US-PG-PUB No. 2007/0110269 in view of Rodgers US-PG-PUB No. 2015/0010194 and further in view of Hughes US-PG-PUB No. 2009/0196450.

Regarding claim 8, the combination of Levitsky and Rodgers teach all the features with respect to claim 1 as outlined above.
The combination of Levitsky and Rodgers do not explicitly teach that a sub-woofer speaker component located in a chamber below the array of speaker components.
	Hughes teaches in Fig. 5 of a sub-woofer speaker member 312 located in a bottom speaker member 300 below a plurality of speaker components located in a top speaker member 200. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by the combination of Levitsky and Rodgers, with the sub-woofer speaker, as taught by Hughes. The motivation is to improved high-fidelity sound by including an additional subwoofer, which results in improved low frequency/base response of the audio speaker.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levitsky US-PG-PUB No. 2007/0110269, Rodgers US-PG-PUB No. 2015/0010194 and Hughes US-PG-PUB No. 2009/0196450 further in view of Qiuyun et al. (hereinafter Qiuyun) CN 104954901 (For examination purports English (machine translation) of Qiuyun would be use as cited reference).

Regarding claim 9, the combination of Levitsky, Rodgers and Hughes teach all the features with respect to claim 8 as outlined above.
The combination of Levitsky, Rodgers and Hughes do not explicitly teach an air trap to prevent water from entering the chamber.
	Qiuyun teaches in Fig. 3 of a waterproof and drainage channel 26 and is communicated with an air-vent 27 to prevent external moisture from entering cavity-backed 231 (Pg. 1, Para. 1, Lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by the combination of Levitsky, Rodgers and Hughes, with the air trap, as taught by Qiuyun. The motivation is to prevent water from entering the chamber to damage the loudspeaker.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kutil et al. (hereinafter Kutil) US-PG-PUB No. 2015/0289037in view of Rodgers US-PG-PUB No. 2015/0010194.

Regarding claim 10, Kutil teaches 
An audio speaker (Figs. 2B-D show a line array loudspeaker 100) comprising: 
an outer housing (Figs. 2B-D show a housing 102) having an internal space as shown in Fig. 2B; 
an array of speaker components (Figs. 2B-D show a plurality of electro-acoustic drivers 104) vertically aligned and curvilinearly mounted within the internal space as shown in Fig. 2B.

Kutil does not explicitly teaches that the protective grille in Fig. 5 is a laminar flow grill for protecting the speaker components from UV rays, dirt, particulate debris, dust, corrosion, water and ice.
Rodgers teaches in Figs. 1 and 2 of curved speaker grille 12 perforations that allow audible sound to have a laminar flow which exhibits less acoustic distortion since the grille 12 has a suitable number of perforations as shown in Fig. 1, thus allowing sound to pass without interfering (Para. [0021], Lines 1-18). The grille 12 is weather-resistant (Para. [0022], Lines 1-9) product that protected the speaker components from exposure to a range of weather conditions, from UV rays (Para. [0023], Lines 6-7), dirt, particulate debris, dust (Para. [0023], Lines 4-6), corrosion (Stainless steel is known for its corrosion resistance….Para. [0024], Lines 1-3), water (Para. [0024], Lines 6-10) and ice (Para. [0022], Lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by Kutil, with the grill, as taught by Rodgers. The motivation is to use the grill to provide a protective barrier to prevent physical damage of the audio speaker while providing fewer reflective surfaces to obstruct the transmission of sound.

Regarding claim 11, the combination of Kutil and Rodgers teach all the features with respect to claim 10 as outlined above. Rodgers teaches that the laminar flow grill system comprises a multi-layer, sandwich grill system (Para. [0021], Lines 1-3).

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Button et al. (hereinafter Button) US-PG-PUB No. 2017/0353786 in view of Levitsky US-PG-PUB No. 2007/0110269.

Regarding claim 14, Button teaches 
An audio speaker (Figs. 1 and 2 shows a loudspeaker 100) comprising: 
an outer housing (Figs. 1 and 2 shows a baffle 101 mounted to a cabinet 103) having a front opening leading into an internal space as shown in Fig. 2, that the front opening being tapered smoothly down from top to bottom, such that it is widest at the top and narrowest at the bottom since width of the entire baffle 101 is smaller at the bottom and progressively grows wider up the baffle 101 as shown in Figs. 1 and 2; Button further teaches a plurality of low frequency speakers, e.g., woofers, 105 vertically aligned mounted within the internal space of the cabinet 103 and associated electronics, e.g., speaker drivers and a plurality of drivers 122, which produce sound at frequencies higher than the low frequency speakers 105, extending over the array of low frequency speakers 105 as shown in Fig. 2.
Button does not explicitly teach that the speaker components and ribbon tweeter are curved.
	Levitsky teaches in Fig. 3 of an array of woofers 32a-f and ribbon tweeter 22a-22i are curved.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by Button, with the curved speaker components and ribbon tweeter, as taught by Levitsky. The motivation is to use .

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Button et al. (hereinafter Button) US-PG-PUB No. 2017/0353786 in view of Levitsky US-PG-PUB No. 2007/0110269 and further in view of Hughes US-PG-PUB No. 2009/0196450.

Regarding claim 15, the combination of Button and Levitsky teach all the features with respect to claim 14 as outlined above.
The combination of Button and Levitsky do not explicitly teach that a sub-woofer speaker component located in a chamber below the array of speaker components.
	Hughes teaches in Fig. 5 of a sub-woofer speaker member 312 located in a bottom speaker member 300 below a plurality of speaker components located in a top speaker member 200. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by the combination of Button and Levitsky, with the sub-woofer speaker, as taught by Hughes. The motivation is to improved high-fidelity sound by including an additional subwoofer, which results in improved low frequency/base response.

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Button et al. (hereinafter Button) US-PG-PUB No. 2017/0353786, Levitsky US-PG-PUB No. 2007/0110269 and Hughes US-PG-PUB No. 2009/0196450 further in view of Qiuyun et al. (hereinafter Qiuyun) CN 104954901 (For examination purports English (machine translation) of Qiuyun would be use as cited reference).

Regarding claim 16, the combination of Button, Levitsky and Hughes teach all the features with respect to claim 15 as outlined above.
The combination of Button, Levitsky and Hughes do not explicitly teach an air trap to prevent water from entering the chamber.
	Qiuyun teaches in Fig. 3 of a waterproof and drainage channel 26 and is communicated with an air-vent 27 to prevent external moisture from entering cavity-backed 231 (Pg. 1, Para. 1, Lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker, as taught by the combination of Button, Levitsky and Hughes, with the air trap, as taught by Qiuyun. The motivation is to prevent water from entering the chamber to damage the loudspeaker.
Allowable Subject Matter
12.	Regarding claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 7 are object due to their dependency from claim 4. Claim 13 is object due to its dependency from claim 12.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653